Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 29, 1977, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, sentence vacated and case remitted to the Criminal Term for resentence at which time the Criminal Term shall determine whether defendant is a youthful offender. The defendant was indicted for robbery in the first degree (a class B felony) and lesser crimes, allegedly committed when he was 17 years old. He had not previously been convicted of a felony. In these circumstances, the defendant was an eligible youth and the sentencing court should have determined at the time of sentencing whether he was a youthful offender. The failure to do so requires that defendant be resentenced. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.